
	

113 SRES 511 IS: Establishing best business practices to fully utilize the potential of the United States.
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 511
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2014
			Mr. Scott (for himself, Mr. Paul, Mrs. Fischer, Mr. Portman, Mr. Pryor, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Establishing best business practices to fully utilize the potential of the United States.
	
	
		Whereas the Rooney Rule, formulated by Daniel Rooney, chairman of the Pittsburgh Steelers football
			 team in the National Football League (referred to in this preamble as NFL), requires every NFL team with a coach or general manager opening to interview at least 1
			 minority candidate;Whereas the Rooney Rule has been successful in increasing minority representation among the higher
			 leadership positions in professional football, as shown by the fact that
			 in the 80 years between the hiring of Fritz Pollard as coach by the Akron
			 Pros and the implementation of the Rooney Rule in 2003 there were only 7
			 minority head coaches but since 2003 there have been 13 minority head
			 coaches;Whereas the Rooney Rule has shown that once highly qualified and highly skilled diversity
			 candidates are given exposure during the hiring process their abilities
			 can be better utilized;Whereas the RLJ Rule, formulated by Robert L. Johnson, founder of Black Entertainment Television
			 (commonly known as BET) and of The RLJ Companies, and based on the Rooney Rule from the NFL, similarly encourages
			 companies to voluntarily establish a best practices policy to identify
			 minority candidates and minority vendors by implementing a plan to
			 interview a minimum of 2 qualified minority candidates for managerial
			 openings at the director level and above and to
			 interview at least 2 qualified minority businesses before approving a
			 vendor contract;Whereas, according to Crist-Kolder Associates as cited in the Wall Street Journal, at the top 668
			 companies in the United States, only 27 Chief Financial Officers are
			 African-American, Hispanic, or of Asian descent;Whereas underrepresented groups contain members with the necessary abilities, experience, and
			 qualifications for any position available;Whereas business practices such as the Rooney Rule or the RLJ Rule are neither an employment quota
			 nor Federal law but rather a voluntary initiative instituted by willing
			 entities to provide the human resources necessary to ensure success;Whereas experience has shown that people of all genders, colors, and physical abilities can achieve
			 excellence;Whereas increased involvement of underrepresented workers would improve  the economy of the United
			 States and the experience of the people of the United States; andWhereas ensuring the increased exposure and resulting increased advancement of diverse
			 qualified candidates would result in gains by all people of the United
			 States through stronger economic opportunities: Now, therefore, be it
		
	
		That the Senate encourages corporate, academic, and social entities, regardless of size or field of
			 operation, to—
			(1)develop an internal rule modeled after a successful business practice such as the Rooney Rule or
			 RLJ Rule and, in accordance with title VII of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e et seq.), adapt that rule to specifications that will
			 best fit the
			 procedures of	the individual entity; and(2)institute the individualized Rooney Rule or RLJ Rule to ensure that the entity will always consider
			 candidates from underrepresented populations before making a final
			 decision when searching for a business vendor or filling leadership
			 position.
			
